                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,                      :
                                               :
                                               :      CRIMINAL CASE
vs                                             :      NO.: 2:21-MJ-16-JCF
                                               :
BLAS SANTILLAN                                 :

                       ORDER APPOINTING COUNSEL

                                NICOLE KAPLAN

      The above-named defendant has testified under oath or has filed with the

Court an affidavit of financial status and hereby satisfied this Court that he is

financially unable to employ counsel.

      Accordingly, the FEDERAL DEFENDER PROGRAM, INC. is hereby

appointed to represent this defendant in the above-captioned case unless relieved

by an Order of this Court or by Order of the Court of Appeals.

      Dated at Gainesville, Georgia this 23rd day of August, 2021.

                                        /s/ J. Clay Fuller
                                        J. Clay Fuller
                                        United States Magistrate Judge
